DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
The rejection under section 103 is withdrawn in favor of the following new ground of rejection, adding:
Drake, Curr Osteoporos Rep. 2013 Sep; 11(3): 163–170 (Drake); and 
Stegemann, Dosing For Compliance (2016); downloaded 9 August 2022 from https://themedicinemaker.com/discovery-development/dosing-for-compliance (Stegemann); and 
Bangalore et al., The American Journal of Medicine (2007) 120, 713-719 (Bangalore);
Bruyere et al., Osteoporos Int. 2015 Dec;26(12):2863-8 (Bruyere); and 
Ringe et al., Drugs Aging 2009; 26 (3): 241-253 (Ringe); and 
WO 2011053265 (WO 265).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Makras et al., Clin Endocrinol., 2013 Oct;79(4):499-503 (Makras) or Seeman et al., JOURNAL OF BONE AND MINERAL RESEARCH, vol. 25, no. 8, 10 March 2010 (2010-03-10), pages 1886-1894, in view of:
Sugimoto et al., OSTEOPOROSIS INTERNATIONAL, SPRINGER, GB,
vol. 26, no. 2, 18 November 2014 (2014-11-18), pages 765-77 4 (Sugimoto),
Cummings et al., NEW ENGLAND JOURNAL OF MEDICINE, vol. 361, no. 8, August 2009 (2009-08), pages 756-765 (Cummings),
Body et al., EUROPEAN JOURNAL OF CANCER, vol. 51, no. 13, 1 September 2015 (2015-09-01), pages 1812-1821 (Body),
Fizazi et al., THE LANCET, vol. 377, no. 9768, 1 March 2011 (2011-03-01), pages 813-822 (Fizazi), 
Adnan et al., CASE REPORTS IN NEPHROLOGY, vol. 2014, 1 January 2014 (2014-01-01), pages 1-3 (Adnan), or
Pageau (2009) Denosumab, mAbs, 1:3, 210-215 (Pageau).
In further view of:
Drake, Curr Osteoporos Rep. 2013 Sep; 11(3): 163–170 (Drake); and 
Stegemann, Dosing For Compliance (2016); downloaded 9 August 2022 from https://themedicinemaker.com/discovery-development/dosing-for-compliance (Stegemann); and 
Bangalore et al., The American Journal of Medicine (2007) 120, 713-719 (Bangalore);
Bruyere et al., Osteoporos Int. 2015 Dec;26(12):2863-8 (Bruyere); and 
Ringe et al., Drugs Aging 2009; 26 (3): 241-253 (Ringe); and 
WO 2011053265 (WO 265).

Makras teaches a study for determining the PTH level in postmenopausal women with low bone density (osteoporosis) over a period of 6 months following subcutaneous administration (injection) of 60 mg denosumab (=humanised monoclonal anti-RANKL antibody) (page 500, left-hand column, first paragraph). After being injected with denosumab, the patients were split into two different groups. One of these groups received 1 g calcium carbonate and 800 IU cholecalciferol (=vitamin D) daily for the entire duration of the study (group A). The other group received 2 g calcium carbonate and 1600 IU cholecalciferol daily for the first month followed by 1 g calcium carbonate and 800 IU cholecalciferol for the remaining five months (group B) (page 500, first column, second paragraph). . . 1 g calcium carbonate (MW: 100.086 g/mol) corresponds to exactly 400.436 mg calcium (MW: 40.078 g/mol).
Seeman teaches a study investigating the structural degradation caused by bone remodelling after menopause in postmenopausal women. The patients received 60 mg denosumab subcutaneously at 6-monthly intervals. The patients also received calcium supplement in a dose of >= 500 mg/day and vitamin D supplementation in a dose of 400 IU per day or 800 IU per day (page 1887).
The primary references may not teach the dosing and regimen required by the claims.  However, the amount of the drugs and regimen dosing are result-effective parameters that will affect the pharmacological and pharmacokinetic properties of a given treatment.  In this manner, the amount of a specific ingredient in a regimen is clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  
Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve a desired result. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs. The animal model also can be used to determine the appropriate concentration range and route of administration. Such information can then be used to determine useful doses and routes for administration in humans.
Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals. The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration. The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment. Dosage and administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect. Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance/response to therapy. Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In this way, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s).
Nonetheless, Sugimoto described a study in postmenopausal Japanese women and men with osteoporosis. The patients received subcutaneous injections of 60 mg denosumab every six months for a total period of one year. All patients also received daily supplementation with calcium in a dose of at least 600 mg and at least 400 IU vitamin D (page 766, right-hand column).
On the other hand, Cummings teaches postmenopausal women with osteoporosis undergoing denosumab treatment (60 mg subcutaneously every six months; see page 757, right-hand column) disclosed that supplementation with vitamin D must be adjusted to the existing 25-hydroxyvitamin D base level. For 25- hydroxyvitamin D levels of 12-20 ng/ml, supplementation with vitamin D in a dose of at least 800 IU per day was recommended.
Body disclosed a study in which the efficiency and safety of denosumab and zoledronic acid (ZA) for preventing skeletal complications were determined. A cohort of patients having bone metastases with advanced breast cancer, prostate cancer or other solid tumours or multiple myeloma was investigated (page 1813, right-hand column). Denosumab was administered subcutaneously in a dose of 120 mg. Supplementation with daily calcium(>= 500 mg) and vitamin D (>= 400 IU) was strongly recommended (page 1814, left-hand column). In patients treated with denosumab, the risk of hypocalcaemia was 40% lower in patients who were proven to have taken the recommended supplement (page 1814, right-hand column).
Fizazi likewise describes a comparison of the efficiency and safety of denosumab versus zoledronic acid in the treatment of bone metastases in men with castration-resistant prostate carcinoma (page 815, topmost paragraph). In this case too, denosumab was administered in a dose of 120 mg, and daily supplementation with calcium(>= 500 mg) and vitamin D (>= 400 IU) was recommended (paragraph between pages 815 and 816).
Adnan teaches that denosumab under the brand name XGEV A is administered to patients with bone metastases in a dose of 120 mg (page 2). The patient information for XGEV A apparently recommends additionally taking calcium and vitamin D where necessary in order to prevent hypocalcaemia (page 2). The reference further disclosed that daily administration of 500 mg calcium and 400 IU vitamin D can reduce the denosumab-induced risk of hypocalcaemia and that this risk is increased in the case of XGEV A (which in higher doses is administered as Prolia, i.e. denosumab for the treatment of osteoporosis) (page 3). This thus likewise provides a motivation for a person skilled in the art to increase the dose of the necessary calcium and vitamin D supplements in connection with the administration of XGEVA.
	
	In this way, those of ordinary skill could have applied the claimed dosages in the manner required and in a predictable fashion for the purposes of providing an anti-RANKL treatment.  Specifically, the primary references teachthe claimed combination of anti-RANKL antibody, calcium and vitamin D.  The secondary references are added for the proposition that the required dosages and regimen are applicable to this method of treatment.  Specifically, the secondary references teach that the particular known technique of administering the antibody, calcium and vitamin D at the required dosages was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to anti-RANKL antibody treatment would have yielded predictable results.  Accordingly, applying the claimed dosages would have been prima facie obvious.


Applicant argues that, counter to the state of the art, the instant invention low-doses calcium, at the recited level of 400-600 mg daily.  Applicant adds the Declaration of 

    PNG
    media_image1.png
    170
    639
    media_image1.png
    Greyscale

Applicant adds the Declaration in support:

    PNG
    media_image2.png
    27
    536
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    141
    631
    media_image3.png
    Greyscale

However, as argued previously, the recited doses are contemplated:
 Seeman teaches administration to patients of 60 mg denosumab subcutaneously at 6-monthly intervals. The patients also received calcium supplement in a dose of>= 500 mg/day and vitamin D supplementation in a dose of 400 IU per day or 800 IU per day (page 1887).
Seeman: The patients also received calcium supplement in a dose of >= 500 mg/day and vitamin D supplementation in a dose of 400 IU per day or 800 IU per day (page 1887).
Sugimoto teaches patients received daily supplementation with calcium in a dose of at least 600 mg and at least 400 IU vitamin D
Body disclosed supplementation with daily calcium(>= 500 mg) and vitamin D (>= 400 IU) was strongly recommended (page 1814, left-hand column).
Fizazi teaches denosumab was administered in a dose of 120 mg, and daily supplementation with calcium(>= 500 mg) and vitamin D (>= 400 IU).
Adnan teaches 500 mg calcium and 400 IU vitamin D.
With regard to the motivation to administer to patients with skeletal-related complications due to solid tumors, see Pageau:

    PNG
    media_image4.png
    323
    622
    media_image4.png
    Greyscale

Applicant argues that the references, while teaching treatment of osteoporosis, do not teach treatment of those with skeletal-related complications due to solid tumors.  However, Drake teaches that osteoporosis is a skeletal-related complication due to cancer: 
    PNG
    media_image5.png
    301
    808
    media_image5.png
    Greyscale

With reference to the Declaration, Applicant argues that the recited dosage forms unexpectedly increased patient compliance: 
    PNG
    media_image6.png
    622
    653
    media_image6.png
    Greyscale

 However, the use of combined dosage forms to increase patient compliance was known. See Stegemann:

    PNG
    media_image7.png
    282
    742
    media_image7.png
    Greyscale

See Bangalore:

    PNG
    media_image8.png
    200
    462
    media_image8.png
    Greyscale

See Bruyere:

    PNG
    media_image9.png
    103
    418
    media_image9.png
    Greyscale

The recited capsules and granules were also known:
See Ringe et al., Drugs Aging 2009; 26 (3): 241-253

    PNG
    media_image10.png
    47
    526
    media_image10.png
    Greyscale

(“[A] strip of six sachets of calcium/vitamin D effervescent granules. . . for dissolution in water as an oral solution, constituting 1 week of therapy.”]
See WO 265

    PNG
    media_image11.png
    582
    475
    media_image11.png
    Greyscale

Accordingly, administering the recited antibody, calcium and Vitamin D in the required dosage amounts, for the treatment of skeletal-related complication due to cancer, was known.  The newly applied secondary references teach that the particular known technique of administering calcium and vitamin D in the recited dosage forms was also recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique with the recited dosage amounts would have yielded predictable results.  Accordingly, applying the claimed dosages amounts of vitamin D and calcium in the claimed dosage forms would have been prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642